                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION
                               No. 5:20-cv-00705-D


  WUL LABS, INC.,

                      Plaintiff,                   ORDER GRANTING MOTION FOR
                                                   ENTRY OF DEFAULT WDGMENT
  V.
                                                   AND PERMANENT INmNCTION
  SMOKE & V APE 1 LLC,                             AGAINST DEFENDANT SMOKE &
                                                   VAPE 1 LLC
                      Defendant.




       This action commenced on December 31, 2020 by the filing of the Complaint. The

Summons and Complaint were properly served on the defendant Smoke & Vape 1 LLC, a North

Carolina limited liability company, on January 12, 2021. Because Smoke & Vape 1 LLC did not

respond to the Complaint and the time for answering the Complaint expired, the Clerk of Court

entered default as to Smoke & Vape 1 LLC on June 15, 2021. It is therefore:

       ORDERED, ADJUDGED, AND DECREED: That plaintiff ruUL Labs, Inc. have

judgment against Smoke & Vape 1 LLC in the amount of $300,000.00 for statutory damages

pursuant to the Lanham Act for willful infringement and counterfeiting of WUL Labs, Inc.' s

trademarks identified by Registration Numbers 4,818,664, 4,898,257; and 5,918,490 at the

United States Patent and Trademark Office, and with an award of post-judgment interest to

accrue on said monetary award at the relevant statutory rate; and

       ORDERED, ADJUDGED, AND DECREED: That Smoke & Vape 1 LLC, and its

respective agents, servants, employees, and representatives and all persons in active concert and

participation with them, are hereby permanently ENJOINED AND RESTRAINED from:

           (i) engaging or continuing to engage in the infringing, unlawful, unfair, or fraudulent

               business acts or practices relating to any trademarks owned by JUUL Labs, Inc.,




         Case 5:20-cv-00705-D Document 16 Filed 09/15/21 Page 1 of 2
            including the marketing, sale, distribution, and/or other.dealing in any non-

            genuine JUUL products, including fake counterfeit products or unauthorized grey-

            market products;

         (ii) using without permission any mark or other intellectual property right of ruUL

            Labs, Inc.;

         (iii) acting to infringe trademarks owned by plaintiff JUUL Labs, Inc.;

         (iv) falsely designating the origin of any product to be from ruUL Labs, Inc.;

         (v) engaging in unfair competition with JUUL Labs, Inc.; or

         (vi) acting in any other manner to derogate ruUL Labs, Inc.'s intellectual property

            rights.

SO ORDERED. This tS day of September 2021.




                                           JAN1ES C. DEVER III
                                           UNITED STATES DISTRICT WDGE




       Case 5:20-cv-00705-D Document 16 Filed 09/15/21 Page 2 of 2
